Decided February 6, 1930.
The petition for a writ of mandate herein is denied. Conceding that the amended answer does not present any new issue, that the affirmative defense is no better, and that the counterclaim is unwarranted, all of which appears probable, though not now decided, the district court has jurisdiction of the cause in which the order complained of was made, and upon the facts presented we cannot say it has not the jurisdiction to make it. Therefore it had the power to decide wrong as well as right, and its discretion cannot be controlled by mandamus.